DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2011 has been entered.

Status of the Claims
	The response filed 02/26/2021 is acknowledged.
Claims 1-2, 5, 7-8, 11-15, 21, 28-31 and 37-38 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 1 has been withdrawn in light of Applicant’s amendment. 

The rejection of claims 14, 28, and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. Claim 27 was cancelled.
The declaration under 37 CFR 1.132 filed 02/26/2021 is sufficient to overcome the rejection of claims 1-2, 5, 7-8, 11-13, 21 and 27 based upon First-Omeprazole info, Nov, 2012 in view of Forenzo, US 20060094787 A1; Chrzan, US 20080299211 A1; Venus, US 7300670; Moschwitzer, European Journal of Pharmaceutics and Biopharmaceutics, 58, 2004; Mathew, Drug Development and Industrial Pharmacy, 21, 8, 1995; and Anaebonam, US 5763449.
The declaration shows comparative stability data for formulations C0092*, C0093*, and TC178.54 (Table 2, Wang). The results presented in the declaration (Table B) show evidence of non-homogeneity in a variety of formulations lacking the claimed combination of ingredients. These results are sufficient to demonstrate unexpected results for the claimed combination including the presence of a copolymer of ethylene oxide and propylene oxide (results presented in 
In light of the declaration, and under the same rationale, the rejection of claims 1, 14-15, 28-31 and 37-38 under 35 U.S.C. 103 as being unpatentable over First-Omeprazole info, Nov, 2012 in view of Forenzo, US 20060094787 A1; Chrzan, US 20080299211 A1; Venus, US 7300670; Moschwitzer, European Journal of Pharmaceutics and Biopharmaceutics, 58, 2004; Mathew, Drug Development and Industrial Pharmacy, 21, 8, 1995; and Anaebonam, US 5763449 as applied to claims 1-2, 5, 7-8, 11-13, 21 and 27 above, and further in view of Ratnaraj, US 5658919 has also been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5, 7-8, 11-15, 21, 28-31 and 37-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615